                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Waqar Ashraf,

                Plaintiff,

        v.                                    Case No. 2:19-cv-3575

Ohio Dept. of Rehabilitation
& Correction, et al.,

                Defendants.

                                      ORDER
        This is an action filed pursuant to 42 U.S.C. §1983 by
plaintiff Waqar Ashraf, an Ohio inmate proceeding pro se, against
the Ohio Department of Rehabilitation and Correction (“ODRC”) and
the Noble Correctional Institution (“NCI”). Plaintiff alleges that
he suffered complications with breathing and rheumatoid arthritis
following his exposure to carbon monoxide at NCI.                  On August 22,
2019,     the    magistrate   judge   entered    an   order   denying    without
prejudice plaintiff’s request for the appointment of counsel.                  The
magistrate judge also filed a report and recommendation on the
initial screen of plaintiff’s complaint pursuant to 28 U.S.C.
§1915A, which requires the court, “in a civil action in which a
prisoner seeks redress from a governmental entity or officer or
employee of a governmental entity,” to dismiss a complaint that
fails to state a claim upon which relief may be granted.               28 U.S.C.
§1915A(a)-(b)(1).        The magistrate judge concluded that plaintiff’s
complaint fails to state a claim against ODRC and NCI because suit
against those defendants in federal court is barred by the Eleventh
Amendment.       She recommended that this action be dismissed pursuant
to   28      U.S.C.   §1915(e)(2).    Plaintiff       filed   an   objection   on
September 5, 2019.
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations to which objection is made.” 28 U.S.C. §636(b)(1);
see also Fed. R. Civ. P. 72(b).                 Upon review, the Court “may
accept, reject, or modify, in whole or in part, the findings or
recommendations     made    by    the     magistrate        judge.”      28   U.S.C.
§636(b)(1).
     As    the   magistrate      judge    correctly         explained,   28   U.S.C.
§1915(e) requires sua sponte dismissal of an action upon the
court’s determination that the action fails to state a claim upon
which relief may be granted.         Grinter v. Knight, 532 F.3d 567, 572
(6th Cir. 2008).    Courts conducting initial screens under §1915(e)
apply the motion to dismiss standard.                 See, e.g., Hill v. Lappin,
630 F.3d 468, 470–71 (6th Cir. 2010) (applying Fed. R. Civ. P.
12(b)(6)    standards      to    review       under    28    U.S.C.   §§1915A    and
1915(e)(2)(B)(ii)).
     Courts ruling on a motion to dismiss under Rule 12(b)(6)
construe the complaint in a light most favorable to the plaintiff,
accepting all well-pleaded allegations in the complaint as true,
and determining whether plaintiff undoubtedly can prove no set of
facts in support of those allegations that would entitle him to
relief.    Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bishop v.
Lucent Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008). To survive
a motion to dismiss, the “complaint must contain either direct or
inferential allegations with respect to all material elements
necessary to sustain a recovery under some viable legal theory.”
Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005).                      Dismissal


                                          2
under Rule 12(b)(6) is appropriate if the facts as alleged are
insufficient to make a valid claim or if the claim shows on its
face that relief is barred by an affirmative defense.     Riverview
Health Institute LLC v. Medical Mutual of Ohio, 601 F.3d 505, 512
(6th Cir. 2010).
     The magistrate judge correctly found that plaintiff’s claims
against ODRC and NCI, both agencies of the State of Ohio, are
barred by the Eleventh Amendment.     See Pennhurst St. Sch. & Hosp.
v. Halderman, 465 U.S. 89, 100 (1983); Harrison v. Michigan, 722
F.3d 768, 771 (6th Cir. 2013).     Plaintiff notes in his objection
that the State of Ohio has consented to be sued in the Ohio Court
of Claims.   However, this consent does not constitute a waiver of
the State’s sovereign immunity from suit in federal court or a
consent to federal jurisdiction.      The dismissal of plaintiff’s
complaint against ODRC and NCI is warranted under §1915(e), as
those defendants are entitled to Eleventh Amendment immunity.   See
Harrison, 772 F.3d at 771. Plaintiff’s objection to the report and
recommendation is denied .
     The court agrees with the report and recommendation (Doc. 3),
and it is hereby adopted.    Plaintiff’s claims against ODRC and NCI
is hereby dismissed pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) for
failure to state a claim for which relief may be granted, and the
clerk of courts is directed to terminate those defendants on the
docket. For the foregoing reasons, the court certifies pursuant to
28 U.S.C. §1915(a)(3) that an appeal of this order adopting the
report and recommendation would not be taken in good faith, and
plaintiff is denied leave to appeal this order in forma pauperis.
     In his objection, plaintiff also seeks leave to amend his


                                  3
complaint to assert claims against the Director of ODRC and the
Warden of NCI, and again requests that counsel be appointed.
Plaintiff’s renewed request for the appointment of counsel is
denied without prejudice. Plaintiff’s request for leave to file an
amended complaint is granted. Any amended complaint shall be filed
no later than thirty days from the date of this order.


Date: October 15, 2019           s/James L. Graham
                           James L. Graham
                           United States District Judge




                                4
